Citation Nr: 1117108	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  06-13 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Prior to February 3, 2010, entitlement to an initial rating higher than 10 percent for the Veteran's service-connected status post right hand and wrist fractures with post-traumatic degenerative joint disease (also claimed as right wrist tendonitis).

2.  Since February 3, 2010, entitlement to an initial rating higher than 30 percent for the Veteran's service-connected status post right hand and wrist fractures with post-traumatic degenerative joint disease (also claimed as right wrist tendonitis).


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1972 to August 1973.  He also had subsequent reserve service.  A statement of Coast Guard Reserve retirement points submitted by the Veteran indicates that he had no active duty for training (ACDUTRA) between November 5, 1973 and November 4, 1974, but that he had points for drills with 2 points in February 1974, 12 points in April 1974, 4 points in May 1974, 4 points in June 1974, and 4 points in July 1974.  Each point presumably reflects a day of inactive duty training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2004, October 2005, and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

A hearing was held at the RO before the undersigned Veterans Law Judge (VLJ) in May 2007.  A transcript of the hearing is currently of record.  The Veteran was previously afforded another Board hearing in May 2005 on issues unrelated to the current appeal.

In October 2007, the Board denied the Veteran's appeal.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Order issued in July 2009, the Court vacated the Board's decision and remanded the case for further action.  Specifically, the Court concluded that the Board's decision had not adequately addressed loss of motion after repetitive movements and whether additional pain after repetitive movement would limit motion to the extent that a higher rating would be warranted.  The Court further stated that the Board did not discuss whether the Appellant's right thumb splint would further limit his range of motion or completely immobilize his wrist to a degree comparable to ankylosis.  
In accordance with the July 2009 Court Order, the Board remanded the appeal in January 2010 to the Appeals Management Center (AMC) in Washington, DC for further development.  The appeal has now been returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claims can be properly adjudicated.  

The Veteran's disability is currently rated as 10 percent disabling prior to February 3, 2010, and 30 percent disabling since February 3, 2010, under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5214 and 5215 (2010). 

The evidence of record establishes that the Veteran is currently right-handed; thus, the injury to his right wrist affects a major extremity.

Wrist disabilities may be rated under 38 C.F.R. § 4.71a, DC 5215, for limitation of motion of the wrist.  Under DC 5215, a 10 percent evaluation may be assigned for palmar flexion limited in line with the forearm, and for dorsiflexion less than 15 degrees.  A 10 percent evaluation is the only assignable rating under this DC for both the major and minor extremities.  However, that DC does not provide for a rating higher than 10 percent.  38 C.F.R. § 4.71a, DC 5215.

However, under DC 5214, a 30 percent evaluation is warranted for favorable ankylosis of the dominant wrist.  A 40 percent rating is warranted for the dominant 
wrist with unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  38 C.F.R. § 4.71a, DC 5214.  Extremely unfavorable ankylosis will be rated as loss of use of the hand under DC 5125.  38 C.F.R. § 4.71a.

The Veteran was afforded a VA examination in February 2010.  At this examination, the Veteran's ranges of motion of his right wrist were: dorsiflexion to 5 degrees, palmar flexion to 5 degrees, radial deviation to 0 degrees, and ulnar deviation to 0 degrees.  The February 2010 VA examiner determined that the Veteran did not have joint ankylosis, but, the VA examiner noted that the Veteran was special-fit with a right wrist brace ordered by his ortheopedic surgeon to be worn at all times.  The VA examiner concluded that this medical requirement "effectively limits" the Veteran's right wrist motion to a degree comparable to ankylosis of his right wrist.  However, the February 2010 VA examiner did not state whether this comparable ankylosis was equivalent to unfavorable anklyosis or favorable anklyosis.  Therefore, the Board finds that another VA medical opinion must be obtained to determine whether the Veteran has favorable or unfavorable anklyosis before the Board can decide these claims on the merits.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall ask the original VA joints examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA joints examination to ascertain the current severity of his right wrist disability.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of all the applicable diagnostic codes, particularly Diagnostic Code 5215.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

At the February 2010 VA examination, the examiner determined that the medical requirement of wearing a wrist brace daily "effectively limits" the Veteran's right wrist motion to a degree comparable to ankylosis of his right wrist.  Based on this finding, the examiner is asked to answer the following questions:
	a)	What is the approximate date of when the 		Veteran was first ordered by a medical provider 		to wear this wrist brace?
	b)	Whether this "comparable" ankylosis is 			favorable anklyosis or unfavorable ankloysis, 		when the Veteran is wearing his wrist brace?
	c)	If the examiner determines that the Veteran has 		unfavorable ankylosis, the examiner must state 		whether this unfavorable anklyosis is 			"extremely unfavorable" and thus equivalent to 		the loss of use of the right hand?
	d)	If the examiner determines that the Veteran has 		unfavorable ankylosis, the examiner should 		specifically determine if the Veteran has 			unfavorable ankylosis in any degree of palmar 		flexion or with ulnar or radial deviation.  

e) 	  The examiner must discuss the medical use of the word ankylosis, and whether it typically includes a joint frozen by a brace.  The examiner must cite the medical literature used to support his findings.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2010).

2.  After the above action has been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



